                                             Case 5:20-cv-03891-LHK Document 10 Filed 11/20/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                                 SAN JOSE DIVISION
                                  11

                                  12       LUCILA CRUZ,                                         Case No. 20-CV-03891-LHK
Northern District of California
 United States District Court




                                  13                       Plaintiff,                           ORDER OF DISMISSAL WITH
                                                                                                PREJUDICE IN PART AND WITHOUT
                                  14                 v.                                         PREJUDICE IN PART
                                  15       W. JENKINS,
                                  16                       Defendant.

                                  17

                                  18             Petitioner, a federal prisoner incarcerated at the Federal Correctional Institution in Dublin,

                                  19   California, filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

                                  20   (“Petition”). Dkt. No. 5.1

                                  21             For the reasons stated below, the Petition is dismissed with prejudice in part and without

                                  22   prejudice in part as follows:

                                  23             •   Claim 1, in part, seeks relief under the First Step Act and CARES Act. These forms of

                                  24                 relief cannot be sought in a habeas petition. To this extent, Claim 1 is dismissed with

                                  25                 prejudice.

                                  26

                                  27   1
                                           Unless otherwise indicated, citations to the docket refer to filings in the instant action.
                                  28                                                       1
                                       Case No. 20-CV-03891-LHK
                                       ORDER OF DISMISSAL WITH PREJUDICE IN PART AND WITHOUT PREJUDICE IN PART
                                           Case 5:20-cv-03891-LHK Document 10 Filed 11/20/20 Page 2 of 8




                                   1          •   Claim 1, in part, seeks compassionate release. This request must be directed to the

                                   2              sentencing court. To this extent, Claim 1 is dismissed without prejudice to refiling in

                                   3              Case No. 17-cr-0094-D-BR(2) in the Northern District of Texas (“Texas District

                                   4              Court”) as a motion for compassionate release under 18 U.S.C. § 3582 (“Section 3582

                                   5              motion”).

                                   6          •   Claims 2 through 4 attack the validity of petitioner’s sentence and must be brought in

                                   7              the sentencing court as a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct

                                   8              the sentence (“Section 2255 motion”). These claims are dismissed without prejudice to

                                   9              refiling as a Section 2255 motion in Case No. 17-cr-0094-D-BR(2) in the Texas

                                  10              District Court.

                                  11   I. BACKGROUND
                                  12          A. Proceedings in Other Courts
Northern District of California
 United States District Court




                                  13          In the United States District Court for the Northern District of Texas (“Texas District

                                  14   Court”), petitioner pleaded guilty to interstate travel in aid of racketeering. See Dkt. No. 56,

                                  15   United States v. Cruz, Case No. 17-cr-0094-D-BR(2) (N.D. Tex. March 27, 2018) (minute entry

                                  16   noting that court accepted guilty plea) 2; see also Dkt. No. 27, United States v. Cruz, Case No. 17-

                                  17   cr-0094-D-BR(2) (N.D. Tex. Oct. 11, 2017) (indictment). On July 10, 2018, petitioner was

                                  18   sentenced to 60 months imprisonment. See Dkt. No 68, United States v. Cruz, Case No. 17-cr-

                                  19   0094-D-BR(2) (N.D. Tex. July 10, 2018) (minute entry).

                                  20          B. Proceedings in This District

                                  21          On June 12, 2020, petitioner filed a document entitled “Dublin FCI prisoners’ Covid-19

                                  22   emergency petition for an immediate writ of habeas corpus.” See Dkt. No. 1. Petitioner did not

                                  23   identify the grounds on which she sought relief; rather, the filed document revealed only that

                                  24   petitioner was a federal prisoner, and sought release. See id. Based on this limited information,

                                  25

                                  26
                                       2
                                         Courts “may take notice of proceedings in other courts, both within and without the federal
                                       judicial system, if those proceedings have a direct relation to matters at issue.” United States v.
                                  27   Black, 482 F.3d 1035, 1041 (9th Cir. 2007). See also Doe v. SuccessfulMatch.com, 70 F. Supp. 3d
                                       1066, 1073 n.2 (N.D. Cal. 2014) (same).
                                  28                                                     2
                                       Case No. 20-CV-03891-LHK
                                       ORDER OF DISMISSAL WITH PREJUDICE IN PART AND WITHOUT PREJUDICE IN PART
                                              Case 5:20-cv-03891-LHK Document 10 Filed 11/20/20 Page 3 of 8




                                   1   the Clerk of the Court notified petitioner that she needed to use a Petition for a Writ of Habeas

                                   2   Corpus form (“Form”). See Dkt. No. 3 at 1. The Clerk of the Court sent petitioner copies of the

                                   3   Form, as well as instructions that the Administrative Office of the United States Courts has issued

                                   4   for use of the Form.3 See id. at 2. The instructions stated that the Form should be used by federal

                                   5   prisoners who “wish to challenge the way [the] sentence is being carried out,” but should not be

                                   6   used by federal prisoners who “are challenging the validity of a federal judgment of conviction

                                   7   and sentence.” Id. Petitioner subsequently filed the Petition using the Form. See Dkt. No. 5.

                                   8            This action was reassigned from United States Magistrate Judge Jacqueline Corley to the

                                   9   undersigned. See Dkt. No. 9.

                                  10   II. STANDARD OF REVIEW

                                  11            Section 2241 allows “the Supreme Court, any justice thereof, the district courts and any

                                  12   circuit judge” to grant writs of habeas corpus “within their respective jurisdictions.” 28 U.S.C.
Northern District of California
 United States District Court




                                  13   § 2241(a). A district court shall “award the writ or issue an order directing the respondent to

                                  14   show cause why the writ should not be granted, unless it appears from the application that the

                                  15   applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is

                                  16   appropriate only where the allegations in the petition are vague or conclusory, palpably incredible,

                                  17   or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990)

                                  18   (quoting Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)).

                                  19   III.     DISCUSSION
                                  20            The Petition is filed pursuant to 28 U.S.C. § 2241. Pet. at 1. Petitioner raises four claims

                                  21   in the Petition: (1) that she is in danger from Covid-19 while incarcerated, (2) “duration of

                                  22

                                  23   3
                                         The Administrative Office of the United States Courts publishes “[n]ational court forms [that]
                                  24   can be used in all federal courts.” Forms, Administrative Office of the United States Courts,
                                       https://www.uscourts.gov/services-forms (last visited Nov. 19, 2020). As one example, the form
                                  25   to be used in Section 2255 motions, and instructions for use of that form, appears in the “Civil
                                       Forms” category. See Civil Forms, Administrative Office of the United States Courts,
                                  26   https://www.uscourts.gov/forms/civil-forms (last visited Nov. 19, 2020). As another example, the
                                       form to be used in Section 3582 motions appears in the “Criminal Forms” category. See Criminal
                                  27   Forms, Administrative Office of the United States Courts, https://www.uscourts.gov/forms/
                                       criminal-forms (last visited Nov. 19, 2020).
                                  28                                                    3
                                       Case No. 20-CV-03891-LHK
                                       ORDER OF DISMISSAL WITH PREJUDICE IN PART AND WITHOUT PREJUDICE IN PART
                                          Case 5:20-cv-03891-LHK Document 10 Filed 11/20/20 Page 4 of 8




                                   1   confinement,” (3) “conclusion of confinement,” and (4) that she is being held in custody in

                                   2   violation of the laws and Constitution of the United States. Pet. at 3. To support her claims,

                                   3   petitioner explains that she has pre-existing conditions that render her vulnerable to Covid-19, see

                                   4   id. at 7-9, and that the warden of FCI Dublin has been non-responsive to requests to release

                                   5   prisoners under the compassionate release statute, the First Step Act, and the Coronavirus Aid,

                                   6   Relief, and Economic Security Act (“CARES Act”), see id. at 4.

                                   7          Although petitioner was sentenced in Texas, because she is incarcerated within the

                                   8   Northern District of California, venue would be proper here in the first instance if any of

                                   9   petitioner’s claims were properly brought under Section 2241. See Dunne v. Henman, 875 F.2d

                                  10   244, 249-50 (9th Cir. 1989). However, as explained below, petitioner’s claims are not properly

                                  11   brought under Section 2241 and thus the Petition must be dismissed. Instead, petitioner may seek

                                  12   relief pursuant to a Section 3582 motion for compassionate release and/or a Section 2255 motion
Northern District of California
 United States District Court




                                  13   to vacate, set aside, or correct sentence in the Texas District Court. The Court will address Claim

                                  14   1 then Claims 2 through 4.

                                  15          A. Claim 1 is dismissed with prejudice in part and without prejudice in part.
                                  16          Petitioner appears to ask this Court to order her transferred to home confinement under the

                                  17   First Step Act, the CARES Act, or the compassionate release statute. See Pet. at 3 (arguing that

                                  18   petitioner is in danger from Covid-19), 4 (arguing the warden has been non-responsive to requests

                                  19   made under these authorities). As explained more fully below, Claim 1 fails because these forms

                                  20   of relief cannot be sought in a habeas petition.

                                  21          First, the Court notes that a habeas petition is not the proper avenue to seek a transfer from

                                  22   confinement in a prison to home confinement under the First Step Act. The First Step Act directs

                                  23   the Bureau of Prisons (“BOP”):

                                  24                  to the extent practicable, [to] ensure that a prisoner serving a term of
                                                      imprisonment spends a portion of the final months of that term . . .
                                  25                  under conditions that will afford that prisoner a reasonable
                                                      opportunity to adjust to and prepare for the reentry of that prisoner
                                  26                  into the community . . . .
                                  27   18 U.S.C. § 3624(c)(1). This authority “may be used to place a prisoner in home confinement,”

                                  28                                                      4
                                       Case No. 20-CV-03891-LHK
                                       ORDER OF DISMISSAL WITH PREJUDICE IN PART AND WITHOUT PREJUDICE IN PART
                                           Case 5:20-cv-03891-LHK Document 10 Filed 11/20/20 Page 5 of 8




                                   1   “to the extent practicable.” Id. at § 3624(c)(2) (emphasis added). This section gives the BOP

                                   2   discretion over the location of confinement, and the Ninth Circuit has repeatedly held that this

                                   3   discretion may not be challenged via a Section 2241 petition. See Reeb v. Thomas, 636 F.3d 1224,

                                   4   1227 (9th Cir. 2011) (“To find that prisoners can bring habeas petitions under 28 U.S.C. § 2241 to

                                   5   challenge the BOP’s discretionary determinations made pursuant to 18 U.S.C. § 3621 would be

                                   6   inconsistent with the language of 18 U.S.C. § 3625.”); see also Mohsen v. Graber, 583 F. App’x

                                   7   841, 842 (9th Cir. 2014) (holding a district court lacked jurisdiction to consider a First Step Act

                                   8   claim in a Section 2241 petition) (applying Reeb, 636 F.3d at 1227–29); Slice v. Tews, No. C-10-

                                   9   0838 LHK PR, 2011 WL 6091089, at *2 (N.D. Cal. Dec. 6, 2011) (same).4 Accordingly,

                                  10   petitioner may not base a claim for release on the First Step Act.

                                  11          For the same reason, petitioner cannot base a federal habeas petition on the CARES Act.

                                  12   The CARES Act allows the Director of the BOP to “lengthen the maximum amount of time for
Northern District of California
 United States District Court




                                  13   which the Director is authorized to place a prisoner in home confinement under the first sentence

                                  14   of section 3624(c)(2) of title 18, United States Code, as the Director determines appropriate.”

                                  15   CARES Act, Pub. L. No. 116-136, § 12003(b)(2) (2020) (emphasis added). Thus, the BOP’s

                                  16   determination remains discretionary and outside the scope of a Section 2241 petition even if the

                                  17   petition purports to rely on the CARES Act. As the United States Court of Appeals for the

                                  18   Seventh Circuit recently explained, “The [CARES] act expanded the [BOP]’s power to ‘place a

                                  19   prisoner in home confinement’ . . . but reserved the determination of ‘suitable candidates’ for

                                  20   home confinement to the Bureau. . . The act carved out no role for the courts in making such

                                  21   determinations.” United States v. Williams, Appeal No. 20-1947, 2020 WL 6604791, at *1 (7th

                                  22   Cir. Nov. 12, 2020) (citation omitted); accord United States v. Brummett, Appeal No. 20-5626,

                                  23   2020 WL 5525871, at *2 (6th Cir. Aug. 19, 2020) (“[T]o the extent that Brummett sought relief

                                  24   under the CARES Act, the district court correctly held that the authority to grant home

                                  25
                                       4
                                  26     See also Johnson v. Thompson, No. 2:19-CV-2431-EFB P, 2020 WL 2106345, at *1 (E.D. Cal.
                                       Mar. 19, 2020) (“assignment to home confinement [under the First Step Act] is discretionary and
                                  27   thus affords petitioner no habeas relief”); Ioane v. Merlak, 1:19-cv-1251 JLT (HC), 2019 WL
                                       5699098, at *2 (E.D. Cal., Sept. 27, 2019) (same).
                                  28                                                      5
                                       Case No. 20-CV-03891-LHK
                                       ORDER OF DISMISSAL WITH PREJUDICE IN PART AND WITHOUT PREJUDICE IN PART
                                          Case 5:20-cv-03891-LHK Document 10 Filed 11/20/20 Page 6 of 8




                                   1   confinement remains solely with the Attorney General and the BOP.”). To the extent petitioner

                                   2   seeks release under the First Step Act or CARES Act, Claim 1 is dismissed with prejudice.

                                   3          Petitioner’s request for compassionate release is a more procedurally appropriate

                                   4   mechanism to request transfer to home confinement. However, such a request is not proper before

                                   5   this Court because any relief available under 18 U.S.C. § 3582 must be sought in petitioner’s

                                   6   criminal case. It is the sentencing court that would make any modification to a term of

                                   7   imprisonment under that section. See 18 U.S.C. § 3582(c) (providing that a sentencing court “may

                                   8   not modify a term of imprisonment once it has been imposed except . . . upon motion of the

                                   9   Director of the Bureau of Prisons, or upon motion of the defendant”). As the Third Circuit

                                  10   recently stated: “Section 3582’s text requires those motions to be addressed to the sentencing

                                  11   court.” United States v. Raia, 954 F.3d 594, 596 (3rd Cir. 2020). Other circuit courts agree. See

                                  12   Rodriguez-Aguirre v. Hudgins, 739 F. App’x 489, 491 n.2 (10th Cir. 2018) (holding that a district
Northern District of California
 United States District Court




                                  13   court “lacked authority to entertain” a compassionate release motion, where it was not the

                                  14   sentencing court); see also United States v. Alexander, 951 F.3d 706, 708 (6th Cir. 2019) (“The

                                  15   authority granted by the First Step Act is limited: ‘A court that imposed a sentence for a covered

                                  16   offense may . . . impose a reduced sentence . . . .’”) (quoting The First Step Act, Pub. L. No. 115-

                                  17   391, § 404(b), 132 Stat. 5194 (Dec. 21, 2018)); United States v. Richardson, 948 F.3d 733,749

                                  18   (6th Cir. 2020) (“[A] sentencing court ‘may not modify a term of imprisonment once it has been

                                  19   imposed’ except under certain circumstances.”); United States v. Smith, 896 F.3d 466, 473 (D.C.

                                  20   Cir. 2018) (noting that “a sentencing court” must decide “whether to grant a sentence reduction”).

                                  21          Accordingly, to the extent Claim 1 seeks relief under the First Step Act and CARES Act,

                                  22   Claim 1 is dismissed with prejudice. To the extent Claim 1 seeks compassionate release, Claim 1

                                  23   is dismissed without prejudice to refiling as a Section 3582 motion for compassionate release in

                                  24   Case No. 17-cr-0094-D-BR(2) in the Texas District Court.

                                  25          B. Claims 2 through 4 are dismissed without prejudice.

                                  26          The Court next considers claims 2 through 4. As explained more fully below, Claims 2

                                  27   through 4 cannot be brought in this Court in a petition filed under Section 2241.

                                  28                                                    6
                                       Case No. 20-CV-03891-LHK
                                       ORDER OF DISMISSAL WITH PREJUDICE IN PART AND WITHOUT PREJUDICE IN PART
                                          Case 5:20-cv-03891-LHK Document 10 Filed 11/20/20 Page 7 of 8




                                   1            Petitioner represents that she is not challenging the validity of her sentence. See Pet. at 5.

                                   2   However, petitioner’s conclusory challenges to “duration of confinement” and “conclusion of

                                   3   confinement,” and argument that she is being held in custody in violation of the laws and

                                   4   Constitution of the United States, plainly challenge the validity of her sentence rather than the

                                   5   execution of her sentence. See id. at 3.

                                   6            A prisoner in custody under sentence of a federal court who wishes to attack collaterally

                                   7   the validity of her conviction or sentence must do so by way of a motion to vacate, set aside, or

                                   8   correct the sentence pursuant to 28 U.S.C. § 2255 in the court that imposed the sentence (“Section

                                   9   2255 motion”). See Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir. 1988). Only the sentencing

                                  10   court has jurisdiction to hear the Section 2255 motion. See id. at 1163. A prisoner generally may

                                  11   not attack collaterally a federal conviction or sentence by way of a petition for a writ of habeas

                                  12   corpus pursuant to 28 U.S.C. § 2241. See Grady v. United States, 929 F.2d 468, 470 (9th Cir.
Northern District of California
 United States District Court




                                  13   1991) (challenge to sentence following probation or parole revocation must be brought in

                                  14   sentencing court via Section 2255 motion); Tripati, 843 F.2d at 1162 (challenge to legality of

                                  15   conviction must be brought in sentencing court via Section 2255 motion); see also United States v.

                                  16   Flores, 616 F.2d 840, 842 (5th Cir. 1980) (where alleged errors at or prior to sentencing are

                                  17   challenged, remedy is Section 2255 motion). Here, because claims 2 through 4 attack the validity

                                  18   of petitioner’s sentence, they must be brought in a Section 2255 motion in the Texas District

                                  19   Court.

                                  20            There is an exception to the general bar against using Section 2241 to collaterally attack a

                                  21   conviction or sentence: a federal prisoner authorized to seek relief under Section 2255 may seek

                                  22   relief under Section 2241 if she can show that the remedy available under Section 2255 is

                                  23   “inadequate or ineffective to test the legality of [his/her] detention.” United States v. Pirro, 104

                                  24   F.3d 297, 299 (9th Cir. 1997) (quoting 28 U.S.C. § 2255). Although there is little guidance from

                                  25   any court on when Section 2255 is an inadequate or ineffective remedy, the Ninth Circuit has

                                  26   recognized that it is a very narrow exception. See id. For example, courts have repeatedly held

                                  27   that the mere fact that a previous Section 2255 motion was denied does not render the Section

                                  28                                                       7
                                       Case No. 20-CV-03891-LHK
                                       ORDER OF DISMISSAL WITH PREJUDICE IN PART AND WITHOUT PREJUDICE IN PART
                                             Case 5:20-cv-03891-LHK Document 10 Filed 11/20/20 Page 8 of 8




                                   1   2255 remedy inadequate. See Aronson v. May, __ U.S. __, 85 S. Ct. 3, 5 (1964).

                                   2           Here, petitioner fails to show that a Section 2255 motion is inadequate or ineffective to test

                                   3   the legality of her detention, and thus she does not show that this Court has authority to entertain

                                   4   claims 2 through 4. When asked to explain why a Section 2255 motion would be inadequate,

                                   5   petitioner simply writes, “N/A.” Pet. at 6. Petitioner thus fails to show why this Court, rather than

                                   6   the sentencing court, should entertain her claims.

                                   7           Accordingly, Claims 2 through 4 are dismissed without prejudice to refiling as a Section

                                   8   2255 motion in Case No. 17-cr-0094-D-BR(2) in the Texas District Court

                                   9   IV.     CONCLUSION

                                  10           For the reasons stated above, the Court rules as follows:

                                  11           •   To the extent that Claim 1 seeks relief under the First Step Act and CARES Act, Claim

                                  12               1 is dismissed with prejudice.
Northern District of California
 United States District Court




                                  13           •   To the extent that Claim 1 seeks compassionate release, Claim 1 is dismissed without

                                  14               prejudice to refiling as a Section 3582 motion for compassionate release in Case No.

                                  15               17-cr-0094-D-BR(2) in the Texas District Court.

                                  16           •   Claims 2 through 4 are dismissed without prejudice to refiling as a Section 2255

                                  17               motion in Case No. 17-cr-0094-D-BR(2) in the Texas District Court.

                                  18           The Court need not address whether petitioner is entitled to a certificate of appealability.

                                  19   See Harrison v. Ollison, 519 F.3d 952, 958 (9th Cir. 2008) (“Although state prisoners proceeding

                                  20   under § 2241 must obtain a COA, there is no parallel requirement for federal prisoners.”) (internal

                                  21   citations omitted).

                                  22           The Clerk shall terminate all pending motions and close the file.

                                  23   IT IS SO ORDERED.

                                  24

                                  25   DATED: November 20, 2020
                                                                                     LUCY H. KOH
                                  26                                                 UNITED STATES DISTRICT JUDGE
                                  27

                                  28                                                     8
                                       Case No. 20-CV-03891-LHK
                                       ORDER OF DISMISSAL WITH PREJUDICE IN PART AND WITHOUT PREJUDICE IN PART
